Order entered June 6, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00902-CV

                     GRACE SALAKO SMITH, Appellant

                                        V.

                          TIFFANY OWENS, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-05414-E

                                     ORDER

      The clerk’s record is past due. By order dated April 6, 2022, we ordered

appellant to provide, by May 10, written verification that she has paid for both the

clerk’s record and reporter’s record. Appellant provided verification that she paid

for the reporter’s record and that record has now been filed. Appellant has not

provided written verification of payment for the clerk’s record. Accordingly, we

ORDER appellant to file, by June 16, 2022, written verification that she has paid
for the clerk’s record. We caution appellant that failure to comply will result in

dismissal of the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).

      We DIRECT the Clerk of this Court to send a copy of this order to Dallas

County Clerk John Warren and the parties.

                                             /s/   CRAIG SMITH
                                                   JUSTICE